Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  For example, the title should indicate that the invention is about deterioration detection and repair scheduling.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Reddy (US 2017/0083230).

Regarding claim 1, Reddy discloses one or more processors [Fig. 3A and paragraph 52 (“…FIG. 3A, the computing device 110 may include a processor 310 and a memory 320”)] configured to: 
acquire a first image and an optical parameter of a camera which captures the first image, the first image including an object,
calculate an area of a partial region of the object by using the first image and the parameter
[Figs. 1C, 4A and paragraphs 4 (“… calculating a dimension of a finger feature…from the image…based on parameters of the camera…include calculating an object distance of the finger …from a lens of the camera based on at least a focal length of the camera…and calculating the dimension of the finger feature based on at least the object distance of the finger of the user from the lens of the camera, a width of the camera sensor in pixels, a width of the finger feature in pixels, and an angle of a field of view of the camera”), 41 (“…in FIG. 1C…image frame 130b may have a width dimension x1 and a height dimension y1 Similarly, the window 140 may have a width dimension x2 and a height dimension y2. The dimensions x1, x2, y1 and y2 may be used in calculations to determine the size of the finger represented by the finger image 109c”), 44 (“…an object distance "d" may be obtained in accordance with
EQ(1)…1/object distance = 1/focal length - 1/image distance
the size of the object in the "x" dimension, such as the finger with reference to FIG. 1C, may be obtained in accordance with
EQ(2)…object size (x dimension) = ((tan(α/2)*d)*2x2)/x1


Regarding claim 17, Reddy further discloses:
acquiring a first image and depth information of each pixel of the first image, the first image including an object; and
[Per the analysis of claim 1 above]
calculating an area of a partial region of the object by using the first image and the depth information
[Per the analysis of claim 1 above, especially Fig. 4A (ref. 417) and paragraph 64 (“In block 417…calculate a size of the identified finger features”), 65 (“In block 419…calculate the finger size from the feature length”)]

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2-4 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Reddy (US 2017/0083230) as applied to claims 1 and 17 above, and further in view of Yokokawa et al. (US 2014/0362188).

Regarding claim 2, Reddy discloses all limitations of its parent claim 1 but not expressly the following, which is taught by Yokokawa:
detect the object by using depth information relating to the first image
[Figs. 3, 8 and paragraphs 49 (“The second object detector 55b detects the region of the image of an object based on the pixel values of a depth image. A continuous region having the same pixel values or pixel values in a predetermined range in which the pixel values can be deemed to be equivalent in a depth image is estimated to be the image of one object”), 71 (“…in the depth 

	Prior to the effective filing date of the claimed invention it would have been obvious to modify Reddy with the teaching of Yokokawa by detection objects using depth.  The reasons for doing so at least would have been to detect objects irrespective of minute structures, color changes, and so forth in the actual shooting space, as Yokokawa indicated in paragraph 71.

Regarding claims 3, 4 and 12-15, the combined invention further discloses: 
(Claim 3) detect the object by using a first feature amount relating to a shape pattern of the first image or a color pattern of the first image and a second feature amount relating to a depth pattern of the depth information
[Yokokawa: Figs. 3, 8 and paragraphs 28 (“…device 10 detects the image of a desired object from at least one of the stereo images based on shape, color”), 47 (“…The first object detector 55a detects the image of a predetermined object in a…depth image based on its shape, size, feature”)]
(Claim 4) wherein the one or more processors are configured to detect the partial region of the object
[Reddy:
(Claim 12) calculate an area of each unit part of the object corresponding to a pixel of the first image by using the optical parameter and the depth information
[Reddy: Paragraph 32 (“…an algorithm calculates the finger width/size. For example, the known distance may enable a calculation to be made of the correspondence between the actual size/width of one image pixel and a representative size/width per pixel of the subject in the captured image”)]
(Claim 13) calculate the area of the each unit part by using a number of pixels of an image of the object and the area of the each unit part
[Reddy: Paragraph 32 (“…an algorithm calculates the finger width/size. For example, the known distance may enable a calculation to be made of the correspondence between the actual size/width of one image pixel and a representative size/width per pixel of the subject in the captured image”)]
(Claim 14) wherein the optical parameter comprises information relating to an optical model of the camera
(Claim 15) wherein the optical parameter comprises information relating to a sensor size and a focal length of the camera
[Reddy: Per the analysis of claim 1, especially paragraphs 4 and 44 (especially equations 1 and 2).  Note that at least the focal length and sensor size are information relating to an optical model of the camera]

>>><<<
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Reddy (US 2017/0083230) and Yokokawa et al. (US 2014/0362188) as applied to claims 2-4 and  above, and further in view of Misawa et al. (JP 2016223815, with English translation).

Regarding claim 5, the combined invention of Reddy and Yokokawa discloses all limitations of its parent claim 4 but not expressly the following, which is taught by Misawa: 
detect a deteriorated region of the object by using a correlation between the first image and a deterioration sample image
[Figs. 2 (refs. 102, 103), 3 and page 6 of the English translation: paragraphs 5 (“The region extraction unit 102 extracts the power transmission facility 50 including the steel material”), 7 (“The degradation determination unit 103 compares the captured image 60…of the power transmission facility 50 with the color sample sample (sic) (reference image), and generates correlation information”); page 7, paragraph 3 (“That is, the deterioration determination unit 103 estimates the deterioration level of the steel material 51 by determining the similarity between the color of each pixel included in the image of the power transmission facility 50 and the color indicated by the color sample by image analysis. The similarity is indicated using, for example, a cross correlation value”); page 18, paragraph 2 (“The region extraction unit 102 may extract a region of a specific steel part (for example, a nut, an arc, or a bolt) in the power transmission facility 50”)]



>>><<<
Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Reddy (US 2017/0083230) and Yokokawa et al. (US 2014/0362188) as applied to claims 2-4 and 12-15 above, and further in view of Misawa et al. (JP 2016223815, with English translation).

Regarding claim 6, the combined invention of Reddy and Yokokawa discloses all limitations of its parent claim 2 and additionally the following:
calculate areas of the deteriorated regions
[Per the analysis of claim1 above.  Note: that the region is a deteriorated region is taught by Misawa; see the analysis below]

The combined invention does not expressly the following, which is taught by Misawa: 
detect deteriorated regions of the object in a plurality of deterioration states
[Abstract (“…The processor evaluates the degradation level of the steel material included in the pick-up images, derives degradation characteristics of the steel 
Fig. 2 and page 6 of the English translation: paragraph 7 (“The degradation determination unit 103 compares the captured image 60…of the power transmission facility 50 with the color sample sample (sic) (reference image), and generates correlation information”);
page 7, paragraph 3 (“That is, the deterioration determination unit 103 estimates the deterioration level of the steel material 51 by determining the similarity between the color of each pixel included in the image of the power transmission facility 50 and the color indicated by the color sample by image analysis. The similarity is indicated using, for example, a cross correlation value”)]

	Prior to the effective filing date of the claimed invention it would have been obvious to modify the combined invention with the teaching of Misawa as set forth above.  The reasons for doing so at least would have been to facilitate diagnosis of material and planning of maintenance, as Misawa indicated in the third paragraph on page 2 of the English translation.

Regarding claim 7, Misawa further discloses: 
detect the deteriorated regions by using a correlation between the first image and deterioration sample images relating to the deterioration states
[Fig. 2 and page 6 of the English translation: paragraph 7 (“The degradation determination unit 103 compares the captured image 60…of the power 

Regarding claim 8, Misawa further discloses: 
wherein the deterioration states comprise at least one of a deterioration state during manufacturing or construction of the object and a deterioration state after manufacturing or construction of the object
[Fig. 2 and page 6 of the English translation: paragraph 7 (“The degradation determination unit 103 compares the captured image 60…of the power transmission facility 50 with the color sample sample (sic) (reference image), and generates correlation information”).  Note that as is clear from Fig. 2 the evaluation of degradation is done after manufacturing and/or construction and thus so are the deterioration states being evaluated] 

Regarding claim 9, Misawa further discloses: 
wherein the deterioration states comprise states relating to at least one of rust, corrosion, coating misalignment, coating detachment, an irregularity, damage, discoloring, design discrepancy, tilting, missed welding, missed coating, and a missed bolt or nut
[P. 13 of the English translation, paragraph 5 (“Deterioration characteristics vary depending on the steel material. For example, the nut is easily deteriorated and the yoke is not easily deteriorated. That is, the connecting fittings 81 at both ends 

>>><<<
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Reddy (US 2017/0083230), Yokokawa et al. (US 2014/0362188) and Misawa et al. (JP 2016223815, with English translation) as applied to claims 6-9 above, and further in view of Jahanashahi et al. (US 2013/0155061) and Andoji et al. (US 2012/0209653).

Regarding claim 10, the combined invention of Reddy, Yokokawa and Misawa discloses all limitations of its parent claim 6 but not expressly the following, which is taught by Jahanashahi and Andoji: 
calculate a repair priority of the deteriorated regions by using the areas of the deteriorated regions and past repair information
[Jahanashahi: Fig. 3 and paragraphs 28 (“…A mean width more than 19 mm is the criterion for high-severity cracks”), 76 (“FIG. 3 illustrates…an optimum bounding box on the detected defect…The maximum computed length and width in this figure may be 410 mm. These quantities (i.e…area…) may be used to prioritize a large number of defects for repair efforts”).
[Andoji: Paragraph 24 (“…the fault data including: fault history data…historical disaster data; determining a replacement priority…based upon the fault data”)]



>>><<<
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Reddy (US 2017/0083230), Yokokawa et al. (US 2014/0362188), Misawa et al. (JP 2016223815, with English translation), Jahanashahi et al. (US 2013/0155061) and Andoji et al. (US 2012/0209653) as applied to claim 10 above, and further in view of Pogorelik et al. (US 2019/0049275).

Regarding claim 11, the combined invention of Reddy, Yokokawa, Misawa, Jahanashahi and Andoji discloses all limitations of its parent claim 10 and additionally the following:
wherein the repair priority becomes higher as the area of the deteriorated region that is in a first state of the deterioration state increases, and
[Jahanashahi: Fig. 3 and paragraphs 28 (“…A mean width more than 19 mm is the criterion for high-severity cracks”), 76 (“FIG. 3 illustrates…an optimum bounding box on the detected defect…The maximum computed length and width in this figure may be 410 mm. These quantities (i.e…area…) may be used to 

The combined invention does not expressly disclose the following, which is taught by Pogorelik: 
the repair priority becomes higher for older past repair timing
[Paragraph 78 (“…evaluate a priority of inspection, e.g. based on the period of time since last inspection and/or since last maintenance”)]

	Prior to the effective filing date of the claimed invention it would have been obvious to modify the combined invention with the teaching of Pogorelik as set forth above.  The reasons for doing so at least would have been that the longer a maintenance action has been performed on an item, the more likely it may be found deteriorated, as would have been obviously to one of ordinary skill in the art.

>>><<<
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Reddy (US 2017/0083230) and Yokokawa et al. (US 2014/0362188) as applied to claims 2-4 and 12-15 above, and further in view of Mishima et al. (“Imaging Technology Accomplishing Simultaneous Acquisition of Color Image and High-Precision Depth Map from Single Image Taken by Monocular Camera,” TOSHIBA REVIEW, Vol. 73, No. 1, Jan. 2018).

Regarding claim 16, the combined invention of Reddy and Yokokawa discloses all limitations of its parent claim 2 but not expressly the following, which is taught by Mishima: 
wherein the depth information comprises information relating to blur from a focal state of each color included in the first image 
[The first paragraph of section 3.3.  See also lines 1-2 on page 6 of the English translation.  Note that equation (1) is provided on P. 40 of the original Japanese version]

	Prior to the effective filing date of the claimed invention it would have been obvious to modify the combined invention with the teaching of Mishima as set forth above.  The reasons for doing so at least would have been to enable simultaneous capture of color images and distance information with a single camera that is advantageous for miniaturization, as Mishima indicated lines 3-5 on page 1 of the English translation (beginning with “Toshiba has developed …”).

Conclusion and Contact Information

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Horita (US 2020/0175663)—[Figs. 12, 14 and paragraphs 3 (“…imaging a subject and detecting a detection target of the subject from a captured image is 
Sakurai et al. (US 2012/0140040)—[Figs. 3, 7 and paragraphs 75-76 (“…the information display apparatus 100…has a controller 110,…an imager 140…and a storer 160…The controller 110 has a CPU…a RAM”), 107-108 (“…"scale information" and "unit scale" as shown in FIG. 7 are recorded in the reference image storing table…The scale information is to be used for specifying a scale of the subject among shot data concerning the reference image. An image size (the number of pixels) of the image concerned, a size of imaging elements (sensor size), distance to the subject, a focal length of a lens…are recorded as the scale information”), 111 (“The unit scale…is calculated based on the…scale information and…an actual size corresponding to 1 pixel…is recorded as the unit scale”), 112 (“…the size of the subject in the reference image is obtained by 
Yu et al. (US 2017/0193310)—[Fig. 1 and paragraphs 36 (“…in a second embodiment…may detect the object based on the depth information in combination with other image information”), 37 (“…the image information may also comprise color information”), 38 (“…at the step S120, the object in the image frame may be detected based on the depth information and…the color information…to obtain the object detection result for the image frame”)]
Shukia et al. (US 2019/0251350)—[Fig. 9B and paragraph 110 (“…Objects detected using visual cues such as color or texture may be verified based on depth information”)]
Boross et al. (US 2012/0050484)—[Figs. 2A, 5 and paragraphs 85 (“In step 502, 2D video data may be captured via image sensor(s) of a monoscopic camera. In step 504, depth information may be captured, via depth sensor(s) of the monoscopic camera…In step 506, one or more objects may be detected in scene(s) in the captured video, based on captured depth information”)]
Han et al. (US 2019/0347761)—[Fig. 2 and paragraph 24 (“…obtaining a color image and a depth image, detecting an object area from one of the color image and the depth image, extracting a first object patch from the color image and a second object patch from the depth image”)]
Dighe (US 2019/0156450)—[Paragraph 77 (“…The operational assessment module 150 then may determine…a new schedule of repairs 152b…based on the previous inspection degradation rates and the new inspection degradation rates. In this way, inspections may be scheduled at optimum and/or near optimum frequency based on the actual condition of the components of the marine riser asset rather than a calendar based schedule”)]
Frascadore et al. (US 2014/0331277)—[Fig. 4 and paragraph 46 (“At block 406…determines response priorities…based on past repair actions and compliance scores”)]
Misra et al. (US 2018/0240080)—[Fig. 3 and paragraphs 46 (“At 312…defect history of the equipment is examined…The defect history can indicate previously detected defects or faults of the same equipment or different equipment (but the same type of equipment)”), 48 (“At 316, the maintenance schedule is revised…when maintenance is scheduled for equipment to ensure that the maintenance occurs at least as soon as…the maintenance required by the frequency requirement”)]
Yamada et al. (JP 2003344270A)—[Abstract (“To provide a deterioration evaluation system using a method for evaluating deterioration of a steel surface by processing a photographed image of the steel surface, that corresponds to a different light amount or light source at the time of photographing, thereby improving accuracy of the deterioration evaluation”)]
Hernandez-Lopez et al. (“Detecting objects using color and depth segmentation with Kinect sensor,” Procedia Technology, Vol. 3, 2012)
Pandey et al. (“Selective maintenance for binary systems using age-based imperfect repair model,” International Conference on Quality, Reliability, Risk, Maintenance, and Safety Engineering; Date of Conference: 15-18 June 2012)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUBIN HUNG whose telephone number is (571)272-7451.  The examiner can normally be reached on M-F 7:30-16:00.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on 571-272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/YUBIN HUNG/Primary Examiner, Art Unit 2662                                                                                                                                                                                                        September 10, 2021